Citation Nr: 0826539	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for macular degeneration and persistent diplopia, secondary 
to strabismus of the right eye, postoperative, prior to 
January 23, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for macular degeneration and persistent diplopia, secondary 
to strabismus of the right eye, postoperative, on and after 
January 23, 2007.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to restoration of a 20 percent rating for 
lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1972, and verified service in the Army National 
Guard from May 1987 to December 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO rating decisions.

In March 2004, the RO granted service connection for macular 
degeneration and persistent diplopia, secondary to strabismus 
of the right eye, postoperative, as well as for bilateral 
hearing loss.  The RO assigned separate 10 percent ratings 
for each disability, effective January 1, 2004, the day 
following separation from service.  See 38 C.F.R. 
§ 3.4400(b)(2) (2007).  The veteran filed a notice of 
disagreement (NOD) as to the 10 percent rating assigned for 
the right eye disability in September 2004, and filed a NOD 
as to the 10 percent rating assigned for bilateral hearing 
loss in November 2004.  The RO issued a SOC as to each 
disability in April 2005, increasing the rating for the right 
eye disability to 30 percent, effective January 1, 2004, and 
continued the 10 percent rating for bilateral hearing loss.  
In response, the veteran submitted a June 2005 letter which 
the RO accepted as a substantive appeal in lieu of a VA Form 
9.

As each of the above claims involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized these issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board notes that, while the veteran disagreed with other 
determinations in the March 2004 rating decision, the veteran 
has not completed an appeal as to any of them.  In the March 
2004 rating decision, the RO also granted service connection 
for lumbar spine DDD and right elbow degenerative changes, 
assigning 20 and 0 percent ratings, respectively, and denied 
service connection for right and left knee patellofemoral 
syndrome.  In January 2005, the veteran filed a NOD as to the 
20 percent rating assigned for lumbar spine DDD.  In April 
2005, the RO granted service connection for right and left 
knee patellofemoral syndrome, and assigned separate 10 
percent ratings for each disability.  In his June 2005 
letter, the veteran indicated his disagreement with the 
determination as to the right knee, and this was accepted as 
a NOD with the initial 10 percent rating assigned for this 
disability.  In separate December 2005 SOCs, the RO continued 
the 20 percent rating for lumbar spine DDD and the 10 percent 
rating for right knee patellofemoral syndrome.  However, the 
veteran did not file a substantive appeal as to either of 
these ratings; thus, neither issue is before the Board on 
this appeal.  See 38 C.F.R. § 20.200 (2007) (an appeal 
consists of a timely filed NOD and, after an SOC has been 
furnished, a timely filed substantive appeal).

In a February 2007 supplemental SOC (SSOC), the RO increased 
the rating for the veteran's right eye disability to 50 
percent, effective January 23, 2007, the date of a VA eye 
examination that indicated an increase in the severity of 
this disability.  As the increase from 30 to 50 percent is 
effective during the appeal period, the Board will decide 
whether a rating higher than 30 percent is warranted prior to 
that date, and whether a rating higher than 50 percent is 
warranted on and after that date.

In a November 2007 rating decision, the RO reduced the rating 
for the veteran's lumbar spine DDD from 20 to 10 percent, and 
denied the veteran's claim for a TDIU.  In the July 2008 
informal hearing presentation, the veteran's representative 
disagreed with the rating reduction and the denial of a claim 
for a TDIU, but no SOC has yet been issued as to either 
claim.

The Board's decision on the claims for higher initial ratings 
for right eye disability and bilateral hearing loss is set 
forth below.  The claims for restoration of a 20 percent 
rating and for a TDIU are addressed in the remand following 
the order; these matters are being remanded to RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The evidence reflects that, from the January 1, 2004 
effective date of the grant of service connection to January 
23, 2007, the veteran's right eye disability was manifested 
by contraction of the right field to 49 degrees and 
contraction of the left field to 53 degrees, as well as 
corrected vision of 20/50 in the right eye and 20/20 or 
better in the left eye.

3.  The evidence reflects that, since January 23, 2007, the 
veteran's right eye disability has been manifested by 
contraction of the right field to 51 degrees and contraction 
of the left field to 56 degrees, as well as corrected vision 
of 20/400 in the right eye and 20/40 in the left eye.

4.  The evidence reflects that, since the January 1, 2004 
effective date of the grant of service connection for 
bilateral hearing loss, the veteran has level V hearing 
acuity in his right ear and level III hearing acuity in his 
left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent 
for macular degeneration and persistent diplopia, secondary 
to strabismus of the right eye, postoperative, prior to 
January 23, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.75, 4.76, 4.76a, 
4.84a, Diagnostic Code 6099-6006 (2007).

2.  The criteria for an initial rating in excess of 50 
percent for macular degeneration and persistent diplopia, 
secondary to strabismus of the right eye, postoperative, on 
and after January 23, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 
4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6099-6006 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85 
(Diagnostic Code 6100) and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2005 letters provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims for higher ratings for a right eye 
disability and for bilateral hearing loss (as they were after 
service connection was granted in March 2004), as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The January 2005 letter also included a specific request that 
the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  In addition, a March 2006 letter 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.

After issuance of each notice described above, and 
opportunity for the veteran to respond, the February 2007 
SSOC reflects readjudication of each claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA and VA-authorized examinations.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the veteran and by his 
representative, on his behalf.  In a March 2007 letter, the 
veteran indicated that he had no further medical evidence to 
submit.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  Here, the veteran has been 
granted staged ratings of 30 percent prior to January 23, 
2007, and 50 percent on and after that date; the Board will 
determine whether a higher initial rating is warranted for 
either period, or for any other period of time since the 
January 1, 2004 effective date of the grant of service 
connection.


A.  Right Eye Disability

The veteran's macular degeneration and persistent diplopia is 
rated under 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6099-
6006 (2007).  Hyphenated diagnostic codes are used when a 
rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2007).  Here, DC 6099-6006 
reflects that there is no rating specifically applicable to 
the veteran's right eye disability; therefore, it is rated by 
analogy to retinitis.  38 C.F.R. § 4.20 (2007).

Under DC 6006, retinitis and other listed disorders, in 
chronic form, are to be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
10 percent during continuance of active pathology.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2007).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2007).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based upon the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, DCs 6061 to 6079 (2007).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye. 38 C.F.R. § 4.83a, Table V (2007).  The 
resulting ratings based on impairment of visual acuity are 
found in diagnostic codes 6061 to 6079.

38 C.F.R. § 4.76a (2007) explains the manner in which the 
extent of contraction visual fields is determined.  First, 
the extent of remaining visual fields is recorded in each of 
the eight 45 degree principal meridians.  Table III provides 
the normal visual field extent at each of the eight 
meridians, from which the numbers indicated on the veteran's 
visual field test are subtracted.  The degrees lost in each 
meridian are then added together to determine the total 
degrees lost, and the sum is subtracted from 500, with this 
number representing the total remaining degrees of visual 
field. This number is divided by eight, with the result 
representing the average contraction for rating purposes.  
The resulting ratings based on impairment of field vision are 
found in DC 6080.

1.  Period Prior to January 23, 2007

On the September 2003 VA-authorized examination, the 
veteran's best corrected vision was 20/20 in each eye.  On 
visual field testing, contraction of the right field was to 
49 degrees and contraction of the left field was to 53 
degrees.  November 2003 and January 2004 UNC health care 
clinic notes showed corrected vision of 20/40 and 20/50 in 
the right eye and 20/20 or better in the left eye.  Under DC 
6080, as impairment of field vision to between 45 and 60 
degrees bilaterally warrants a 20 percent rating.  DCs 6061 
to 6079 reflect that a higher rating is not available based 
on the impairment in the veteran's visual acuity.  
Consequently, the veteran is entitled to a 20 percent rating 
for impairment of field vision.  When combined with the 10 
percent rating during continuance of active pathology, an 
initial rating of 30 percent, but no higher, is warranted for 
the veteran's macular degeneration and persistent diplopia 
prior to January 23, 2007.

2.  Period On and After January 23, 2007

On the January 2007 VA examination, the veteran's best 
corrected vision was 20/400 in the right eye and 20/40 in the 
left eye.  On visual field testing, contraction of the right 
field was to 51 degrees and contraction of the left field was 
to 56 degrees.  Under DC 6077, this impairment in visual 
acuity warrants a rating of 30 percent.  Under DC 6080, this 
impairment in of visual field warrants a 20 percent rating.  
As indicated in 38 C.F.R. § 4.84a, retinitis is to be rated 
for impairment of visual acuity or field loss, whichever 
results in the higher rating.  However, in the February 2007 
SSOC, the RO combined the 30 percent rating for right eye 
loss of visual acuity with the 10 percent rating under DC 
6080 warranted for unilateral (in this case, the left eye) 
impairment of field vision to between 45 and 60 degrees.  
When combined with the 10 percent rating during continuance 
of active pathology under 38 C.F.R. § 4.84a (2007), an 
initial rating of 50 percent, but no higher, from the January 
23, 2007 date of the VA examination which indicated that the 
veteran's right eye disability had worsened, is warranted.

3.  Additional Considerations

With regard to the veteran's right eye diplopia, DC 6090 
provides that ratings will not be applied for both diplopia 
and decreased visual acuity or field of vision in the same 
eye.  As the veteran's 30 and 50 percent ratings are each 
based in part on loss of visual acuity and field vision in 
the right eye, the Board finds that an additional rating for 
diplopia of the right eye is not warranted in these 
circumstances.

The Board notes that the veteran's representative argued in 
the July 2008 informal hearing presentation that a remand is 
warranted because of the degenerative nature of the veteran's 
eye disease, his recent history of unemployment, and the fact 
that the claims file was not available to the January 2007 VA 
examiner.  See Informal Hearing Presentation, pp. 2-3.  The 
Board finds that none of these contentions, separately or 
together warrant a remand.  Although the claims file was not 
available to the January 2007 VA examiner, review of the 
claims file prior to examination is not necessary in all 
cases.  See VAOPGCPREC 20-95 (July 14, 1995) (listing 
circumstances in which claims folder should be reviewed prior 
to VA examination).  Rather, a VA examiner must review a 
claimant's prior medical records when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  The January 2007 VA examination report reflects 
that the January 2007 VA examiner was sufficiently familiar 
with the veteran's prior medical history, to include the 
initial diagnoses of right eye problems and macular 
degeneration and subsequent medical treatment for this 
disability, and her findings provided a sufficient basis on 
which to rate (and increase the rating for) the veteran's 
right eye disability.  Moreover, although the veteran's right 
eye disability is degenerative in nature, the evidence of 
record, to include the January 2007 VA examination report, 
provides a sufficient basis on which to rate this disability, 
and there is no indication that this disability has 
significantly worsened since that date.  Finally in this 
regard, evidence of the veteran's unemployability is 
addressed below in the section of this decision dealing with 
the possibility of an extra-schedular rating, and will be 
addressed on remand with regard to the claim for a TDIU.  
Consequently, none of the reasons cited by the veteran's 
representative warrant a remand.

The Board also notes the question of the veteran in his March 
2007 statement in support of claim (VA Form 21-4138) whether 
the different notations regarding the veteran's best 
corrected vision in his right eye in the February 2007 SSOC, 
of 20/400 and 10/200, is a typographical error and therefore 
warrants a higher rating.  However, under the Snellen index, 
the numerator represents the base distance from which the 
examinee is looking, and the denominator represents the 
smallest line that the examinee can read; hence the 20/400 
and 10/200 notations are not inconsistent; rather, they are 
equivalent.  See 38 C.F.R. § 4.75, 4.84a (2007).

B.  Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100 (2007).

Hearing tests are conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2007).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the record 
presents no basis for assignment of a rating in excess of 10 
percent for bilateral hearing loss at any time since the 
January 1, 2004 effective date of the grant of service 
connection.

On the September 2003 VA-authorized audiological evaluation, 
the veterans pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
15
50
60
36
Left ear
25
15
50
50
35

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 76 percent in the left ear.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
September 2003 VA-authorized audiometry results reveal 
findings of Level V hearing in the right ear, and Level III 
hearing in the left ear, based on application of the reported 
findings to Table VI.  Application of the findings to Table 
VII corresponds to a 10 percent rating under DC 6100.  The 
Board points out that none of the pure tone thresholds 
recorded in connection with the September 2003 VA-authorized 
examination reflect exceptional hearing impairment, and thus 
38 C.F.R. § 4.86 is not for application.

The Board notes the veteran's arguments in his NOD and 
substantive appeal that his bilateral hearing loss warrants a 
higher rating than his tinnitus (also rated 10 percent), that 
the speech recognition scores should be stated as 36 and 24 
percent (i.e., the percentage of words that he was unable to 
recognize on the Maryland CNC word list rather than the 
percentage of words he was able to recognize), and that the 
audiologist's recommendation of hearing aids reflects that 
his bilateral hearing loss is worse than indicated by a 10 
percent rating.  However, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Moreover, 
there is no indication in the Rating Schedule, to include the 
provisions of 38 C.F.R. § 4.85, that the speech recognition 
scores should be other than as indicated on the September 
2003 VA-authorized examination, i.e., the percentage of words 
recognized.  Thus, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).

The Board notes that in the July 2008 informal hearing 
presentation, the veteran's representative requested a remand 
of this claim because the date of the most recent audiology 
examination is September 2003, nearly five years ago.  See 
Informal Hearing Presentation, p. 3.  VA has a duty to assist 
a claimant by providing a thorough and contemporaneous 
medical examination when the record does not adequately 
reveal the current state of the claimant's disability.  See 
Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing 38 
U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Caffrey v. Brown, 6 Vet.App. 377, 381 (1994)).  
However, neither the veteran's representative nor the veteran 
has argued that his bilateral hearing loss has worsened since 
the September 2003 examination, and the evidence does not 
reflect such worsening.  As there is no indication that the 
record does not adequately reveal the current severity of the 
veteran's bilateral hearing loss, remand for further VA 
examination is unnecessary.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-183 (2007) (for initial rating claim, mere 
passage of time does not trigger VA's duty to provide 
additional medical examination unless there is allegation of 
deficiency in evidence of record).

C.  Both Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the January 1, 2004 effective date of the grant 
of service connection, either disability has reflected a 
disability picture that is so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (as cited in the April 2005 SOC).  Although the 
veteran and his representative have argued that the veteran's 
right eye disability significantly impacts his employability 
because it affects his ability to drive at night and during 
inclement weather, there is no evidence that the veteran's 
right eye disability, in and of itself, has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in assigned rating at each stage).  See 
38 C.F.R. § 4.1 ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  The Board notes that, in a June 2005 
letter, the veteran indicated that his lumbar spine DDD 
causes severe functional limitation.  There also is no 
showing that either the right eye disability or bilateral 
hearing loss has resulted in frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board concludes that there is 
no basis for staged rating of the veteran's bilateral hearing 
loss, pursuant to Fenderson, and that the claims for an 
initial rating in excess of 30 percent for macular 
degeneration and persistent diplopia, secondary to strabismus 
of the right eye, postoperative, prior to January 23, 2007, 
for an initial rating in excess of 50 percent for this 
disability on and after that date, and for an initial rating 
in excess of 10 percent for bilateral hearing loss, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C. § 5107(b) (West 2002 & Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for macular 
degeneration and persistent diplopia, secondary to strabismus 
of the right eye, postoperative, prior to January 23, 2007, 
is denied.

An initial rating in excess of 50 percent for macular 
degeneration and persistent diplopia, secondary to strabismus 
of the right eye, postoperative, on and after January 23, 
2007, is denied.

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.


REMAND

As noted, in a November 2007 rating decision, the RO reduced 
the veteran's rating for lumbar spine DDD from 20 to 10 
percent and denied his claim for a TDIU.  In reducing the 
veteran's rating, the RO noted that, as the reduction did not 
affect the combined rating that the veteran is receiving for 
all of his disabilities (and therefore would not reduce his 
compensation), the procedural requirements for reducing 
ratings did not apply.  See 38 C.F.R. § 3.105(e) (2007) 
(rating reduction requirements applicable where "the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made").  In the July 
2008 informal hearing presentation, the veteran's 
representative disagreed with the reduction in rating for 
lumbar spine DDD and the denial of the claim for a TDIU.  The 
Board finds that this document-filed within one year of 
notification of the November 2007 rating decision-
constitutes a valid NOD as to the rating reduction and denial 
of a TDIU.  See 38 C.F.R. §§ 20.201, 20.302(a) (2007).  
However, the RO has yet to issue a SOC with respect to these 
claims, the next step in the appellate process.  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, these matters must be remanded to the 
RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matters of the reduction of the rating 
for lumbar spine DDD from 20 to 10 
percent and the denial of a TDIU, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on each issue.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claims for restoration of the 
20 percent rating for lumbar spine DDD 
and for a TDIU-within 60 days of the 
issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


